Case 6:20-cr-00085-JDK-JDL Document 17 Filed 02/26/21 Page 1 of 2 PageID #: 40




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA                     '
                                             '
V.                                           '   CRIMINAL NO. 6:20-CR-85
                                             '   JUDGES KERNODLE/LOVE
STEVIE RENO HOOKER, JR.                      '


                              NOTICE OF PLEA AGREEMENT

         The United States of America, by and through its United States Attorney, would

show the Court that the defendant, Stevie Reno Hooker, Jr., and the government have

entered into a written plea agreement in relation to the charges now pending before this

Court.

                                          Respectfully submitted,

                                          NICHOLAS J. GANJEI
                                          ACTING UNITED STATES ATTORNEY

                                            /s/ Lucas Machicek
                                          LUCAS MACHICEK
                                          Assistant United States Attorney
                                          Texas Bar No. 24064230
                                          110 North College, Suite 700
                                          Tyler, Texas 75702
                                          (903) 590-1400




Notice of Plea Agreement - Page 1
Case 6:20-cr-00085-JDK-JDL Document 17 Filed 02/26/21 Page 2 of 2 PageID #: 41




                                    CERTIFICATE OF SERVICE

        On February 26, 2021, I, Lucas Machicek, Assistant United States Attorney for the

Eastern District of Texas, the attorney of record for the United States of America herein,

do certify that a true and correct copy of the foregoing instrument was filed with the

Clerk of the District Court using the CM/ECF system and notification of such filing was

sent to counsel for defendant.

                                             /s/ Lucas Machicek
                                            LUCAS MACHICEK




Notice of Plea Agreement - Page 2
